            Case 1:21-cv-03114-RA Document 1 Filed 04/09/21 Page 1 of 11




BROWN KWON & LAM LLP
William Brown, Esq. (WB6828)
521 5th Avenue, 17th Floor
New York, NY 10001
Tel.: (718) 971-0326
Fax: (718) 795-1642
wbrown@bkllawyers.com
Attorneys for Plaintiff
                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


LUIS ALCALA,
on behalf of himself and others similarly situated,

                       Plaintiff,
                                                          Case No:
        - against -
                                                          COLLECTIVE ACTION
TATA CONSULTANCY SERVICES LIMITED                         COMPLAINT

                       Defendants.


       Plaintiff LUIS ALCALA (“Plaintiff”), individually and on behalf of all others similarly

situated, upon personal knowledge as to himself, and upon information and belief as to other

matters, by and through his undersigned attorneys, hereby files this Collective Action Complaint

against Defendant, TATA CONSULTANCY SERVICES LIMITED., (hereinafter, “Defendant”

or “TCS”), and alleges as follows:

                                       INTRODUCTION

       1.      Plaintiff brings this action on behalf of himself and similarly situated workers who

elect to opt in to this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

(“FLSA”), and specifically, the collective action provision of 29 U.S.C. § 216(b), seeking from

Defendants: (1) unpaid overtime wages, (2) liquidated damages, and (3) attorneys’ fees and costs.




                                                1
             Case 1:21-cv-03114-RA Document 1 Filed 04/09/21 Page 2 of 11




        2.      Plaintiff also brings this action pursuant to the New York Labor Law (“NYLL”)

Article 6, §§ 190 et seq., and Article 19, §§ 650 et seq., the supporting New York State Department

of Labor Regulations, seeking from Defendants: (1) unpaid overtime wages, (2) liquidated

damages, (3) stautory penalties, (4) attorneys’ fees and costs.

                                 JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§

1331 and 1337.

        4.      This Court also has jurisdiction over Plaintiff’s claims under the FLSA pursuant to

29 U.S.C. § 216(b).

        5.      This Court has jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C.

§ 1367.

        6.      Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391

because a substantial part of the events or omissions giving rise to the claims occurred in this

District.

                                             PARTIES

Plaintiff

        7.      Plaintiff LUISA ALCALA is an adult who resides in Kings County, New York.

        8.      Plaintiff was a covered employee within the meaning of the FLSA and NYLL.

        9.      Plaintiff retained Brown, Kwon & Lam LLP to represent Plaintiff in this action and

has agreed to pay the firm a reasonable fee for its services.

Defendant

        10.     Defendant TATA CONSULTANCY SERVICES LIMITED is a foreign business

corporation headquartered in Mumbai, India, with a principal place of business within the State of




                                                  2
           Case 1:21-cv-03114-RA Document 1 Filed 04/09/21 Page 3 of 11




New York at 101 Park Avenue, 26th Floor, New York, NY 10178, and address for service of

process located at C T Corporation System, 28 Liberty Street, New York, NY 10005.

       11.     At all relevant times, TATA CONSULTANCY SERVICES LIMITED. had an

annual dollar volume of sales in excess of $500,000.

       12.     TATA CONSULTANCY SERVICES LIMITED is a covered employer within the

meaning of the FLSA and NYLL, and, at all relevant times, has employed Plaintiff and similarly

situated employees.

       13.     At all relevant times, TATA CONSULTANCY SERVICES LIMITED has

maintained control, oversight, and direction over Plaintiff and similarly situated employees,

including, but not limited to, hiring, firing, disciplining, timekeeping, payroll, and other

employment practices.

       14.     TATA CONSULTANCY SERVICES LIMITED applies the same employment

policies, practices and procedures to all similarly situated employees.

       15.     TATA CONSULTANCY SERVICES LIMITED is listed as the payor on pay stubs

received by employees of TCS.

                           FLSA COLLECTIVE ACTION ALLEGATIONS

       16.     Plaintiff brings the First Cause of Action, the FLSA claims, on behalf of himself

and all similarly situated current and former employees employed by TCS and classified as an

exempt Systems Administrator, or other comparable position, from the date that is six (6) years

prior to the filing of this Collective Action Complaint until the date of final judgment in this matter,

and who elect to opt-in to this action (“FLSA Collective Members”).

       17.     At all relevant times, Plaintiff and FLSA Collective Members are and have been

similarly situated, have had substantially similar job requirements and pay provisions, and are and




                                                   3
           Case 1:21-cv-03114-RA Document 1 Filed 04/09/21 Page 4 of 11




have been subject to Defendant’s common policies, practices, procedures and patterns with regards

to their compensation, including their willful and repeated failure to pay Plaintiff and FLSA

Collective Members the overtime wages for all hours worked in excess of forty (40) per workweek.

Plaintiff’s claims stated herein are essentially the same as those of the other FLSA Collective

Members.

       18.     All of the work that Plaintiff and FLSA Collective Members have performed have

been assigned by Defendant, and/or Defendant has been aware of all of the work that Plaintiff and

FLSA Collective Members have performed.

       19.     Defendant is aware or should have been aware that federal law required it to pay

employees overtime wages for all of the hours they work.

       20.     For purposes of notice and other purposes related to this collective action, the

names and contact information of FLSA Collective Members are readily available from

Defendant’s records.

                                  STATEMENT OF FACTS
       21.     Defendant TCS is headquartered in Mumbai, India, and as of February 2021 is the

world’s largest information technology services and consultancy company, with offices located

across 46 countries and a Market capitalization of $169.2 billion.

       22.     Plaintiff was initially hired by Defendant to work as a “Systems Administrator” at

its New York offices located at 450 W 15th Street, New York, NY 10011 around November 2018,

and continued in that capacity until the termination of his employment around January 2021.

       23.     Throughout his employment with Defendant, Plaintiff’s primary duties included

responding to phone calls from TCS employees experiencing minor technical issues with their

work computers. The most common issues Plaintiff would resolve involved employees locked out

of their computers, installing antivirus software, and resolving application issues. Plaintiff also


                                                4
          Case 1:21-cv-03114-RA Document 1 Filed 04/09/21 Page 5 of 11




worked with end-users remotely and in-person, set up conference rooms for video conferences,

helped set up desk phones, and helped troubleshoot iPhone and Android issues.

       24.     At no time did Plaintiff’s duties include the “highly skilled work of designing or

creating computer system programs to meet the businesses’ needs – e.g. applying ‘systems analysis

techniques…to determine…functional specifications,’ designing ‘computer systems or

programs…based on…user design specification,’ and creating ‘computer programs related to

machine operating systems.’” See, 29 U.S.C. § 213(a)(17)(A)-(C). Rather, Plaintiff’s duties

involved “troubleshooting problems with applications, networks, and hardware,” which required

a lesser degree of technical know-how and sophistication. See, e.g. U.S. Dep't of Labor, Wage &

Hour Div., Opinion Letter, 2006 DOLWH LEXIS 56, 2006 WL 3406603, at *5 (Oct. 26, 2006).

       25.     Throughout Plaintiff’s employment at TCS he was misclassified as an exempt

employee and was paid a fixed annual salary of $75,000. Plaintiff was not paid any overtime

premiums for work performed in excess of forty hours per workweek.

       26.     Throughout his employment with TCS, Plaintiff worked five days per week,

Monday through Friday. During the first two weeks of his employment, Plaintiff worked from

8:30 a.m. to 5:30 p.m. with a thirty-minute meal break for a total of forty-two and a half (42.5)

hours per week. After the first two weeks, Plaintiff’s hours were increased to 8:30 a.m. to 6:00

p.m., as he was the only IT person at the 450 W 15th Street site. Thus, Plaintiff was now working

a total of around forty-five (45) hours per week. After about two months working for Defendant,

Plaintiff’s hours again increased.   From around January 2018 until the termination of his

employment, Plaintiff worked from 8:00 a.m. to 6:30 p.m. During this last period, Defendant

would send Plaintiff to perform IT work for its clients at other locations in New York City, which

sometimes required to him to work well beyond 6:30 p.m. Thus, during this period, Plaintiff




                                                5
             Case 1:21-cv-03114-RA Document 1 Filed 04/09/21 Page 6 of 11




worked a minimum of fifty (50) hours per week. Plaintiff would also frequently be required to

work over the weekend for up to an additional sixteen (16) hours of work.

       27.      Despite Defendant having a punch clock to record the hours worked of employees

that Defendant classified as non-exempt, Plaintiff, and other similarly situated employees, did not

have their work hours tracked or recorded by TCS.

       28.      Plaintiff complained multiple times to TCS’ human resources and to his supervisor

about being misclassified and the fact that he was owed overtime, however, his complaints went

addressed.

       29.      Based on conversations with other systems administrators employed by TCS, all

such employees were similarly misclassified as exempt and were not paid any overtime premiums

despite working well over forty hours per week.

       30.      Defendant knowingly and willfully failed to pay overtime wages to Plaintiff and

similarly situated employees for all hours worked in excess of forty hours in violation of the FLSA

and NYLL.

       31.      Defendant knowingly and willfully operated its business with a policy of not

providing proper wage notices to Plaintiff pursuant to the requirements of the NYLL.

       32.      Defendant knowingly and willfully operated its business with a policy of not

providing proper wage statements to Plaintiff pursuant to the requirements of the NYLL.

                                   STATEMENT OF CLAIM

                                            COUNT I

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

       33.      Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.




                                                  6
           Case 1:21-cv-03114-RA Document 1 Filed 04/09/21 Page 7 of 11




        34.    The minimum wage and overtime provisions set forth in the FLSA, 29 U.S.C. §§

201 et seq., and the supporting federal regulations, apply to Defendants and protect Plaintiff and

FLSA Collective Members.

        35.    Defendant failed to pay Plaintiff and FLSA Collective Members overtime wages

for all hours worked in excess of forty (40) per workweek, to which they are entitled under the

FLSA.

        36.    Defendant failed to properly disclose or apprise Plaintiff and FLSA Collective

Members of their rights under the FLSA.

        37.    Defendant’s unlawful conduct has been willful and intentional. Defendant knew of

and/or showed a willful disregard for the provisions of the FLSA as evidenced by their failure to

compensate Plaintiff and FLSA Collective Members overtime wages for all hours worked when

Defendants knew or should have known such was due. Defendant has not made a good faith effort

to comply with the FLSA with respect to the compensation of Plaintiff and FLSA Collective

Members.

        38.    Because Defendants’ violations of the FLSA have been willful, a three-year statute

of limitations applies, pursuant to the FLSA.

        39.    As a result of Defendant’s willful violations of the FLSA, Plaintiff and FLSA

Collective Members have suffered damages by being denied overtime wages in accordance with

the FLSA in amounts to be determined at trial, and are entitled to recovery of such amounts,

liquidated damages, attorneys’ fees and costs, interests, and other compensation pursuant to the

FLSA.

        40.    Records, if any, concerning the number of hours worked by Plaintiff and FLSA

Collective Members and the actual compensation paid to Plaintiff and FLSA Collective Members




                                                7
          Case 1:21-cv-03114-RA Document 1 Filed 04/09/21 Page 8 of 11




should be in the possession and custody of Defendants. Plaintiff intends to obtain these records by

appropriate discovery proceedings to be taken promptly in this case and, if necessary, will then

seek leave of Court to amend this Complaint to set forth the precise amount due.

                                            COUNT II

                      VIOLATION OF THE NEW YORK LABOR LAW

       41.      Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       42.      At all times relevant, Plaintiff has been an employee of Defendant, and Defendant

has been Plaintiff’s employers within the meaning of the NYLL §§ 650 et seq., and the supporting

New York State Department of Labor Regulations.

       43.      Defendant failed to pay Plaintiff the overtime wages for hours worked in excess of

forty (40) per week, to which he was entitled under the NYLL and the supporting New York State

Department of Labor Regulations.

       44.      Defendant failed to furnish Plaintiff and the Class with proper wage notices as

required by NYLL, Article 6, § 195(1), a notice containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, the regular pay day; the name of the employer; any

“doing business as” names used by the employer; the physical address of the employer's main

office or principal place of business, and a mailing address if different; the telephone number of

the employer.

       45.      Defendant failed to furnish Plaintiff with an accurate statement of wages with every

payment of wages as required by NYLL, Article 6, § 195(3), listing: dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;




                                                 8
           Case 1:21-cv-03114-RA Document 1 Filed 04/09/21 Page 9 of 11




rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; hourly rate or rates of pay and overtime rate or rates of pay if applicable; the number of

hours worked, including overtime hours worked if applicable; deductions; and net wages.

       46.      Defendant failed to keep, make, preserve, maintain, and furnish accurate records of

time worked by Plaintiff as required by the NYLL and the supporting New York State Department

of Labor Regulations.

       47.      Defendant failed to properly disclose or apprise Plaintiff of his rights under the

NYLL and the supporting New York State Department of Labor Regulations.

       48.      As a result of Defendant’s willful violations of the NYLL, Plaintiff is entitled to

recover from Defendant his unpaid overtime wages, liquidated damages, reasonable attorneys’

fees and costs, interests, and other compensation in accordance with the NYLL.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of himself and FLSA Collective Members, respectfully

requests that this Court grant the following relief:

       a. Issuance of court-authorized notice to similarly situated employees regarding the

             pendency of a collective action pursuant to the FLSA;

       b. An award of unpaid overtime wages due under the FLSA and NYLL;

       c. An award of liquidated damages as a result of Defendant’s willful failure to pay

             overtime pursuant to the FLSA or NYLL;

       d. Statutory penalties for Defendant’s failure to provide Plaintiff with proper wage

             notices, as required by the NYLL;




                                                  9
          Case 1:21-cv-03114-RA Document 1 Filed 04/09/21 Page 10 of 11




        e. Statutory penalties for Defendant’s failure to provide Plaintiff with proper wage

            statements, as required by the NYLL;

        f. Pre-judgment and post-judgment interest;

        g. Reasonable attorneys’ fees and costs of this action;

        h. A declaratory judgment that the practices complained of herein are unlawful under the

            FLSA and NYLL;

        i. An injunction against Defendants and its officers, agents, successors, employees,

            representatives and any and all persons acting in concert with them as provided by law,

            from engaging in each of the unlawful practices, policies and patterns set forth herein;

            and

        j. Such other and further relief as this Court deems just and proper.

                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.



Dated: April 8, 2021                             Respectfully submitted,

                                                 BROWN, KWON & LAM LLP

                                        By:      /s/ William Brown

                                                 William Brown, Esq. (WB 6828)
                                                 521 5th Avenue, 17th Floor
                                                 New York, NY 10175
                                                 Tel.: (718) 971-0326
                                                 Fax: (718) 795-1642
                                                 wbrown@bkllawyers.com
                                                 Attorneys for Plaintiff




                                                     10
Case 1:21-cv-03114-RA Document 1 Filed 04/09/21 Page 11 of 11
